DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the original claims filed on April 9, 2021.
Claims 22-41 are currently pending and have been examined. 

Related Applications
This application is a continuation application of U.S. application no. 16/171,176 filed on October 10, 2018 now U.S. Patent 11,004,043 ("Parent Application") which is a divisional application of U.S. application no. 12/778,638 filed on May 12, 2010 now U.S. Patent 10,140,598 ("Grandparent Application"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application and Grandparent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application and Grandparent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The Information Disclosure Statement filed on April 9, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-27 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-7 and 15 of U.S. Patent No. 11,004,043 (‘043). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.

As to Claims 22 and 29, ‘043 discloses a method, comprising: 
receiving, using a server computer, an initial authorization request message comprising a second account number, and a second expiration date or a second verification value, the second account number, and the second expiration date or the second verification value being utilized in place of a first account number, and a first expiration date or a first verification value, respectively (Claim 1 discloses all of these limitations and more; it is more limiting because the initial authorization request message must include both the second expiration date and verification value, and the both the first expiration date and verification value), the initial authorization request message being part of a transaction with respect to an account corresponding to the first account number, the second account number determined based at least in part on a first segment of an encrypted account number portion and a remaining portion of the first account number, the encrypted account number portion being formed at least in part by encrypting a first portion of the first account number, the first portion having less digits than the whole first account number, the remaining portion corresponding to an unencrypted portion of the first account number, the second expiration date determined based at least in part on a second segment of the encrypted account number portion, the second verification value determined based at least in part on a third segment of the encrypted account number portion (Claim 1 discloses all of these limitations); 
determining the first account number, and the first expiration date or the first verification value based at least in part on the second account number, and the second expiration date or the second verification value (Claim 1 discloses all of these limitations and more; it is more limiting because the determining is of all of first account number, first expiration date, and the first verification value and is based at least on the second expiration date and verification value); and 
sending a modified authorization request message to an issuer, wherein the modified authorization request message comprises the first account number, and the first expiration date or the first verification value (Claim 1 discloses all these limitations and more; it is more limiting because the message comprises the first expiration date and verification value); 
wherein (i) each segment of the encrypted account number portion contains less information than the whole encrypted account number portion and (ii) the first segment, and the second segment or the third segment of the encrypted account number portion form at least part of the whole encrypted account number portion (Claim 1 discloses all of these limitations and more; it is more limiting because it requires the first, second, and third segment, and they must contain the whole encrypted account number portion).
As such, Claim 1 of ‘043 anticipates Claim 22.
Claim 29 recites the same elements as Claim 22 but for the apparatus, processor, and medium, which is anticipated by Claim 15 of ‘043 for the same reasons given above regarding Claim 1 of ‘043.

As to Claims 23 and 30, ‘043 discloses wherein the initial authorization request message comprises the second expiration date, and wherein determining the second expiration date comprises determining the second expiration date at least in part by mapping the second segment of the encrypted account number portion to a date (Claim 1 discloses “wherein the initial authorization request message comprises the second expiration date” and Claim 2 discloses “wherein determining the second expiration date comprises determining the second expiration date at least in part by mapping the second segment of the encrypted account number portion to a date”).

As to Claims 24 and 31, ‘043 discloses wherein the second account number comprises a signal segment, the third segment of the encrypted account number portion, and an unencrypted portion of the first account number, the signal segment of the second account number indicating that the second account number includes an encrypted portion (Claim 3 discloses all of the limitations).

As to Claims 25 and 32, ‘043 discloses wherein the unencrypted potion of the first account number is incorporated into the second account number (Claim 4 discloses all of the limitations).

As to Claims 26 and 33, ‘043 discloses wherein the second account number comprises a signal segment, which informs the server computer to generate the modified authorization request message (Claim 5 discloses all of the limitations).

As to Claims 27 and 34, ‘043 discloses wherein the first account number, the first expiration date, and the first verification value are associated with a debit or credit card (Claim 6 discloses all of the limitations).

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over ‘043 in view of Official Notice.

As to Claim 28, ‘043 does not directly disclose wherein determining the first account number is a credit card number or a debit card number.
The Examiner takes Official Notice that an account number is a credit card number or a debit card number, was old and well-known before the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include in the account number of ‘043 the credit card number or a debit card number as taught by the Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over ‘043 in view of Claims 5 and 7 of U.S. Patent No. 10,140,598 (‘598). 

As to Claim 35, ‘043 does not directly disclose wherein determining the first account number, the first expiration date and the first verification value based at least in part on the second account number, the second expiration date and the second verification value comprises undoing one or more operations utilized to determine the second account number, the second expiration date and the second verification value based at least in part on the first account number, the first expiration date and the first verification value.
Claim 7 of ’598 teaches wherein determining the first account number, the first expiration date and the first verification value based at least in part on the second account number, the second expiration date and the second verification value comprises undoing one or more operations utilized to determine the second account number, the second expiration date and the second verification value based at least in part on the first account number, the first expiration date and the first verification value (Claim 7 discloses all of the limitations, note Claim 7 depends on Claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include in the teachings of ‘043 the determining step as taught by ‘598 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-4 of U.S. Patent No. 10,140,598 (‘598). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.

As to Claim 36, Claim 1 of ‘598 discloses a method comprising: 
encrypting, using a processor, a first portion of a first account number, the first portion having less digits than the whole first account number, to form an encrypted account number portion, while leaving a remaining portion of the first account number unencrypted, the first account number being associated with a first expiration date and a first verification value (Claim 1 discloses all these limitations, see the first limitation “encrypting…”); 
determining a second account number based at least in part on a first segment of the encrypted account number portion and the remaining portion of the first account number (Claim 1 discloses all these limitations, see the second limitation “determining…”); 
determining a second expiration date based at least in part on a second segment of the encrypted account number portion, or determining a second verification value based at least in part on a third segment of the encrypted account number portion (Claim 1 discloses all these limitations and more, it is more limiting because it requires both determining a second expiration date based at least in part on a second segment of the encrypted account number portion, and determining a second verification value based at least in part on a third segment of the encrypted account number portion); and 
participating in a transaction with respect to an account corresponding to the first account number utilizing the determined second account number, and the determined second expiration date or the determined second verification value in place of the first account number, and the first expiration date or the first verification value (Claim 1 discloses all these limitations and more, it is more limiting because it requires the determined second expiration date and verification value, and the first expiration date and verification value), 
wherein (i) each segment of the encrypted account number portion contains less information than the whole encrypted account number portion and (ii) the first segment, and the second segment or the third segment of the encrypted account number portion form at least a portion the whole encrypted account number portion (Claim 1 discloses all these limitations and more, it is more limiting because it requires the first, second, and third segment, and they must contain the whole encrypted account number portion).
As such, Claim 1 of ‘598 anticipates Claim 36.

As to Claim 37, ‘598 discloses wherein the second expiration date is determined and determining the second expiration date comprises determining the second expiration date at least in part by mapping the second segment of the encrypted account number portion to a date (Claim 2 discloses all of the limitations).

As to Claim 38, ‘598 discloses wherein the second account number comprises a signal segment, the third segment of the encrypted account number portion, and an unencrypted portion of the first account number, the signal segment of the second account number indicating that the second account number includes an encrypted portion (Claim 3 discloses all of the limitations).

As to Claim 39, ‘598 discloses wherein an unencrypted potion of the first account number is incorporated into the second account number and the unencrypted portion consists of exactly four digits (Claim 4 discloses all of the limitations).

Claims 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over ‘598 in view of Official Notice.

As to Claim 40, ‘598 does not directly disclose wherein the processor is in a portable consumer device.
The Examiner takes Official Notice that a processor in a portable consumer device was old and well-known before the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the processor of ‘598 in a portable consumer device as taught by the Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to Claim 41, ‘598 does not directly disclose wherein the first account number is a credit card number or a debit card number.
The Examiner takes Official Notice that an account number is a credit card number or a debit card number, was old and well-known before the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include in the account number of ‘598 the credit card number or a debit card number as taught by the Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        December 17, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681